          Case 1:19-cv-01609-AWI-EPG Document 26 Filed 01/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RAMON O. RIVERA,                                  Case No. 1-19-cv-01609-AWI-EPG

12                  Plaintiff,
                                                       ORDER RE: STIPULATED REQUEST FOR
13          v.                                         DISMISSAL WITH PREJUDICE

14   EDUCATIONAL CREDIT MANAGEMENT
     CORPORATION,                                      (ECF No. 25)
15
                    Defendant.
16

17
          Plaintiff Ramon O. Rivera and Defendant Educational Credit Management Corporation
18
     have filed a stipulation to dismiss all claims with prejudice. (ECF No. 25.) Pursuant to the
19
     stipulation, the case against has ended and the case is dismissed with prejudice. See Fed. R.
20
     Civ. P. 41(a)(1); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
21

22 IT IS SO ORDERED.

23
      Dated:     January 19, 2021                            /s/
24                                                   UNITED STATES MAGISTRATE JUDGE
25

26
27

28
